The Court.
Petition for writ of habeas corpus, on the ground that the petitioner has been held to answer on a criminal charge before the superior court without reasonable or probable cause.
The petition does not show what the charge is upon which he has been committed, but does allege that there is no evidence whatever taken upon his preliminary examination showing or tending to show that he is guilty of any offense whatever. But this is merely his conclusion, and it may be an erroneous conclusion.
A petition for habeas corpus must be verified, and must allege facts showing an illegal imprisonment. When the ground of the petition is, that the prisoner has been committed without reasonable or probable cause, it must set out what the evidence on the examination was, in such form that perjury may be assigned upon the allegations if they are false.
Writ denied.